                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

                    Plaintiffs,

             v.
                                             Consolidated Case No. 4:19-cv-300-
RON DESANTIS, in his official                RH/MJF
capacity as Governor of the State
of Florida, et al.,

                    Defendants.



             PLAINTIFFS’ DECLARATION AND EXHIBIT LIST

       All Plaintiffs in this consolidated action hereby provide their list of

 declarations and each exhibit that it will offer in support of their Motion for

 Preliminary Injunction, ECF No. 108, and related briefing and hearing.

       Plaintiffs reserve the right to supplement or amend this list based on

 Defendants’ witness and exhibit lists for the preliminary injunction hearing or

 additional evidence revealed in discovery not yet conducted or completed or

 necessary to respond to witnesses, documents, facts, or opinions not disclosed to

 Plaintiffs. Plaintiffs have received thousands of pages of documents from

 Defendants in recent weeks, many of which were untimely produced. As a result,

                                         1
Plaintiffs have not yet had an opportunity to thoroughly review all the discovery

produced to them. Thus, Plaintiffs, anticipate at least supplementing this list to

include exhibits relating to (1) more than 15,000 thousands of pages discovery

documents untimely provided by Defendant Secretary of State’s for the first time on

Wednesday, September 11, 2019; (2) hundreds of documents timely provided by

County Clerks of Court in response to Plaintiffs’ subpoenas, which Plaintiffs’ began

receiving late last week and continuing through this week; and (3) any individual

Plaintiffs’ underlying criminal records or financial documents, which Defendants’

sought through requests for production and Plaintiffs will produce following the

entry of a protective order.

        Plaintiffs have identified on this exhibit list anticipated declarations from two

witnesses that have not yet had an opportunity to complete their declarations. One

of these witnesses was traveling abroad until Friday, September 13, 2019. Those

declarations are marked with ** to indicate that they are forthcoming. Plaintiffs will

submit these anticipated declarations to the Court and to opposing counsel as soon

as possible.

        I.      Declarations & Exhibit List

 No.            Description                  I.D.                      Off.      Adm.
   1         Report of Dr.        ECF No. 98-3
             Daniel A. Smith
    2        Supplemental
             Report of Dr.
                                            2
     Daniel A. Smith
     with CV, FDOC
     Report, and
     Individual County
     Report attached
3    Declaration of Jeff   ECF. No. 098-4
     Gruver
4    Declaration of        ECF. No. 098-5
     Emory Marquis
     “Marq” Mitchell
5    Declaration of        ECF. No. 098-6
     Betty Riddle
6    Declaration of        ECF. No. 098-7
     Karen Leicht
7    Declaration of        ECF. No. 098-8
     Keith Ivey
8    Declaration of        ECF. No. 098-9
     Kristopher Wrench
9    Declaration of        ECF. No. 098-10
     Raquel Wright
10   Declaration of        ECF. No. 098-11
     Steven Phalen
11   Declaration           ECF. No. 098-12
     Jermaine Miller
12   Declaration of        ECF. No. 098-13
     Clifford Tyson
13   Declaration           ECF. No. 098-14
     Rosemary McCoy
14   Declaration of        ECF. No. 098-15
     Sheila Singleton
15   Declaration of        ECF. No. 098-16
     Bonnie Raysor
16   Declaration of        ECF. No. 098-17
     Diane Sherrill
17   Declaration of Lee    ECF. No. 098-18
     Hoffman
18   Declaration of        ECF. No. 098-19
     Orange County
                                   3
     Branch of the
     NAACP
19   Declaration of         ECF. No. 098-20
     Florida State
     Conference of the
     NAACP
20   Declaration of         ECF. No. 098-21
     League of Women
     Voters of Florida
21   Declaration of         ECF. No. 098-25
     Carey Haughwout
22   Declaration of Blair   ECF. No. 098-26
     Bowie
23   Declaration of
     Curtis D. Bryant Jr.
24   Supplemental
     Declaration of Jeff
     Gruver
     Declaration of
     Judge Stanley
     Blake**
     Declaration of
     Carlos J.
     Martinez**
     Declaration of
     Anthrone Oats**
25   Transcript of
     Deposition of Mary
     Jane Arrington,
     Osceola County
     Supervisors of
     Elections
26   Exhibit 1: FDOC
     Corrections
     Offender Network,
     Supervised
     Population
     Information Detail

                                    4
27 Exhibit 2: Florida
   Rights Restoration
   Coalition Letter
28 Exhibit 3: 7/30/19
   Restoration of
   Voting Rights
   Amendment 4
   information “Vote
   Osceola” Website
   printout
29 Exhibit 4:
   Amendment 4 FAQ
30 Exhibit 5: 2/11/19
   Email from Maria
   Matthews Division
   of Elections
   Director to SOE
   List;
   SOEStaffContacts
   Subject: Time-
   Sensitive Notice:
   Pending FDLE
   Felon Files
31 Exhibit 6: 6/7/19
   Email from Maria
   Matthews Division
   of Elections
   Director to
   SOEList;
   SOEStafttContacts
   Subject: Felon File
   Process
32 Exhibit 7: 6/18/19
   Email from Maria
   Matthews Division
   of Elections
   Director to
   SOEStaffContacts

                         5
     Subject: FW: Felon
     File
     Processing/Docume
     ntation
33   Exhibit 8: 7/2/19
     Email from Maria
     Matthews Division
     of Elections
     Director to
     SOEList;
     SOEStaffContacts
     Subject: Florida
     Voter Registration
     Application/OVR
34   Exhibit 9: Enrolled
     2019 Legislature /
     CS for SB 7066, 2nd
     Engrossed
35   Exhibit 10: Florida
     Voting Registration
     Application (eff.
     10/2013)
36   Exhibit 11: Florida
     Voter Registration
     Application (eff.
     7/2019)
37   Exhibit 12:
     Register to Vote in
     Your State By
     Using This
     Postcard Form and
     Guide (federal
     voter registration
     application)
38   Exhibit 13:
     Certification of
     Eligibility Records
     Maintenance –
     1/1/19-6/30/19
                           6
39 Transcript of
   Deposition of Kim
   Barton, Alachua
   County Supervisors
   of Elections
40 Exhibit 1: Kim
   Barton, Supervisor
   of Elections for
   Alachua County’s
   Answers to
   Plaintiffs’
   Interrogatories
41 Exhibit 2: Kim
   Barton, Supervisor
   of Elections for
   Alachua County’s
   Response to
   Plaintiffs’ Request
   for Production
42 Exhibit 5: 9/27/12  LCSEO00080-LCSEO00082
   Memorandum from
   Ron Labasky to
   Supervisors of
   Election
   Re: Recent
   Potential Felony
   Communication
43 Exhibit 6: Kim A.
   Barton: 01/4/2019
   Voter Registration
   Process is Simple
   for Former Felons –
   Op ed The
   Gainesville Sun
44 Exhibit 7: 12/13/18
   Kim A. Barton:
   Memorandum Re:
   Restoration of

                            7
     Felons Voting
     Rights
45   Exhibit 8: 11/02/19
     Email
     Correspondence
     from Kim A.
     Barton to Will
     Boyett and Michael
     Bruckman
     Subject: Time-
     Sensitive Notice:
     Pending FDLE
     Felon Files
46   Exhibit 9: How to
     Register to Vote?
47   Exhibit 12: Email
     Correspondence
     from Kim A.
     Barton to Wesley
     Wilcox – Subject:
     Forklift
48   Exhibit 13: 2/18/19
     Email
     Correspondence
     from Keith Perry to
     Kim A. Barton –
     Subject: 2019
     Legislative
     Priorities for
     Supervisor of
     Elections
49   Exhibit 14:
     04/26/19 Email
     Correspondence
     from Kim A.
     Barton to Tim
     Williams, Will
     Boyett, Michael
     Bruckman, Aubrey
                           8
     Brown, TJ Pyche –
     Subject: Legislative
     Update Revision
50   Exhibit 15: Groups
     Quickly Challenge
     State Over Felons
     Rights’ Law – CBS
     Miami News Story
51   Exhibit 16: 4/9/19
     Email
     Correspondence
     from TJ Pyche to
     Pettiford –
     Attached
     Amendment 4
     Frequently Asked
     Questions Flyer
52   Exhibit 19: Kim A.
     Barton: 7/29/19
     Prepare yourself for
     election changes –
     Op-Ed The
     Gainesville Sun
53   Exhibit 20: 7/10/19
     Fla. Election
     Supervisors Find
     Themselves in
     Gray Zone as
     Voting Rights
     Return to Felons –
     WPTV West Palm
     Beach News Story
54   Exhibit 21: 07/2/19
     Email
     Correspondence
     from Kim A.
     Barton to Alachua
     County Elections -
     Florida Voter
                            9
     Registration
     Application-Part 1 -
     Instructions
55   Transcript of
     Deposition of Mark
     Earley, Leon
     County Supervisors
     of Elections
56   Exhibit 1:
     Plaintiffs’ First
     Amended Notice of
     Deposition of
     Defendant
     Supervisor of
     Elections Mark
     Earley
57   Exhibit 2:
     Defendant Mark
     Earley’s Responses
     to the Gruver
     Plaintiffs’ First Set
     of Interrogatories
58   Exhibit 5: 8/23/18      LCSEO01378-
     Email                   LCSEO01383
     Correspondence
     from Amber
     Marconnet to
     Karen Williams –
     Subject: Eligibility
     Maintenance
     Request
59   Exhibit 7: 11/1/18      LCSEO00403-
     Email                   LCSEO00408
     Correspondence
     from Karen
     Williams to
     Stephen Usztok –
     Subject: Felon Info
     Case No.
                                   10
60 Exhibit 8: Felon      LCSEO00274
   Documentation
   Received from
   Another SOE
61 Exhibit 9: 2/12/19    LCSEO00075-LCSEO00078
   Email
   Correspondence
   from Stephen
   Usztok to Mark
   Earley and
   Christopher Moore-
   Subject: Time-
   sensitive Notice:
   Pending FDLE
   Felon Files
62 Exhibit 10:           LCSEO01399-LCSEO01401
   11/29/18 Email
   Correspondence
   from Mark Earley
   to Stephen Usztok
   – Subject:
   Amendment 4 and
   current felon’s
   facing removal
   from voter rolls
63 Exhibit 11: 11/7/18   LCSEO01386-
   Email                 LCSEO01388
   Correspondence
   from Karen
   Williams to Mark
   Earley and
   Christopher Moore
   – Subject:
   Constitutional
   Amendment –
   Voter Restoration
64 Exhibit 12: 1/17/19   LCSEO01578-LCSEO01580
   Email
   Correspondence
                               11
     from Mark Earley
     to Moore, Thomas
     James and Usztok -
     Subject: Amber w/
     the Division is
     visiting the front
     office tomorrow
65   Exhibit 13: 2/14/19   LCSEO00684
     Email
     Correspondence to
     Rachel Matz –
     Subject:
     Question/follow-up
     about poster
66   Exhibit 14: 1/24/19   LCSEO00422-
     Email                 LCSEO00423
     Correspondence
     from Mark Earley
     to Jeffrey Schweers
     – Subject: Email
     from SOS Ertel
67   Exhibit 15:
     Legislative
     Changes
     Rulemaking
     Election
     Administration –
     PowerPoint
     Presentation
68   Exhibit 16:           LCSEO00299-
     Amendment 4 and       LCSEO00301
     HB 7066
69   Exhibit 18: 5/10/19   LCSEO00067-
     Email                 LCSEO00072
     Correspondence
     from Shurina to
     Usztok, Cory
     Logan and Laurina
     Osborne Subject:
                                 12
     SB 7066 –
     VBM/Provisional
     Changes
70   Exhibit 19: 6/18/19   LCSEO00032-
     Email                 LCSEO00034
     Correspondence
     from Shurina to
     Usztok Subject:
     Felon File
     Processing/Docume
     ntation
71   Exhibit 20: 6/7/19    LCSEO00040-
     Email                 LCSEO00045
     Correspondence
     from Shurina to
     Usztok Subject:
     Felon File
     Processing
72   Exhibit 21:           LCSEO00079
     Thursday 6.13.2019
     Meeting Agenda
73   Exhibit 22: 6/22/19   LCSEO00058-LCSEO0059
     Email
     Correspondence
     from Shurina to
     Earley Subject:
     Felon Updates
74   Exhibit 23: 6/27/19   LCSEO00017-
     Email                 LCSEO00019
     Correspondence
     from Shurina to
     Marconnet Subject:
     Leon County
     Felony Inquiry
75   Exhibit 24: 6/27/19   LCSEO00046-
     Email                 LCSEO00049
     Correspondence
     from Shurina to
     Christopher Moore
                                 13
     Subject: Felon
     Packet Updates
76   Exhibit 25: 7/9/19    LCSEO00051-
     Email                 LCSEO00057
     Correspondence
     from Shurina to
     Moore Subject:
     Felon Packet
     Updates
77   Exhibit 26: 7/15/19   LCSEO00037-
     Email                 LCSEO00039
     Correspondence
     from Shurina to
     Moore and Earley
     Subject: Leon
     County Felon File
     Inquiry
78   Exhibit 27: 6/24/19   LCSEO01156-
     Email                 LCSEO01157
     Correspondence
     from Shurina to
     Logan, Osborne,
     Usztok and Ingrid
     Martinez-Rivera
     Subject: Writeup –
     DOC
     Documentation for
     Felon Removal
79   Exhibit 28: 7/2/19    LCSEO00010
     Email
     Correspondence
     from Early to
     Moore, Holly
     Thompson, and
     Thomas James
     Subject: Florida
     Voter Registration
     Application/OVR

                                 14
80 Exhibit 29:
   Amendment 4 FAQ
81 Exhibit 30: 7/10/19
   Fla. Election
   Supervisors Find
   Themselves in
   Gray Zone as
   Voting Rights
   Return to Felons –
   WPTV West Palm
   Beach News Story
82 June 24, 2013 Ltr.    LCSEO00083-
   from Ken Detzner,     LCSEO00086
   SoS, to Ion V.
   Sancho, Supervisor
   of Elections, Leon
   County
83 Transcript of
   Deposition of Craig
   Latimer,
   Hillsborough
   County Supervisor
   of Elections
84 Exhibit 5:            HCSE000073- HCSE000088
   Defendant
   Hillsborough
   County Supervisor
   of Elections’
   Notice of Serving
   Answers to
   Interrogatories &
   Interrogatories
85 Exhibit 7:            HCSE000102- HCSE000104
   Supplemental
   Response of Craig
   Latimer Supervisor
   of Elections for
   Hillsborough
   County to
                               15
     Plaintiffs’ First
     Request for
     Production
86   Exhibit 9:           HCSE000107- HCSE000109
     Amendment 4
     could boost African
     American Voting
     Bloc
87   Exhibit 15: Former HCSE000115- HCSE000118
     Felons Freed to
     Vote in March
     Mayoral Races –
     Politico Florida
     Article
88   Transcript of
     Deposition of
     Toshia Brown,
     Chief of the Bureau
     of Voter
     Registration
     Services
89   Exhibit 10:
     Sentencing
     Documents
90   Exhibit 11:
     Answers to
     Interrogatories
91   Transcript of
     Deposition of Mike
     Hogan, Duval
     County Supervisors
     of Elections
92   Exhibit 1: Florida
     State Constitution,
     Article VI, Suffrage
     and Elections
93   Exhibit 3: 5/6/2019
     Email
     Correspondence
                               16
     from D. Alan Hays
     to All Supervisor of
     Elections Subject:
     FW: Elections
     Update
94   Defendant Mike
     Hogan, in His
     Official Capacity as
     Duval County
     Supervisor of
     Elections, Answers
     and Objections to
     McCoy Plaintiffs’
     First Set of
     Interrogatories
95   Defendant Mike
     Hogan, in His
     Official Capacity as
     Duval County
     Supervisor of
     Elections, Answers
     and Objections to
     Gruver Plaintiffs’
     First Set of
     Interrogatories
96   Transcript of
     Deposition Maria
     Matthews, Director
     of Elections
97   Doc. 132-1,            SOS APPX-000122-
     Document 11,           SOS APPX-000133
     Declaration of
     Maria Matthews
98   Exhibit 1: Records     DOSG00000463-
     Maintenance,           DOSG0000510
     Bureau of Voter
     Registration
     Services Division
     of Elections,
                                   17
      Orange County
      (7/17)
99    Exhibit 2:
      Constitutional
      Amendment
      Petition Form
100   Exhibit 3: 12/4/18      DOSG-0013257- DOSG-
      Toshia Brown            0013258
      Email to Amber
      Marconnet –
      Subject:
      Amendment 4 and
      current felon’s
      facing removal
      from voter rolls
101   Exhibit 4: 11/7/18      DOSG-0027126
      Email from Toshia
      Brown to Maria
      Matthews
102   Exhibit 5: 11/27/18     Produced in hard copy at
      Email from Mike         9/13/19 deposition
      Bennet to Maria
      Matthews –
      Subject: Processing
      potential
      ineligibility – Felon
103   Exhibit 9: 4/4/19       DOSG-0000349—
      Email from Toshia       DOSG-0000357
      Brown to Maria
      Matthews & Amber
      Marconnet
104   Exhibit 10:
      Committee on
      Criminal Justice
      Draft SB 7086
105   Exhibit 11: Draft of
      SB7086
106   Exhibit 12: 8/29/19     Produced in hard copy at
      Email                   9/13/19 deposition
                                      18
      Correspondence
      from Maria
      Matthews to
      Richards and
      Others – Subject:
      Re: Voter
      registration and the
      Clerks of Court
107   Exhibit 13: Bureau     DOSG-0000244-DOSG-
      of Voter               0000248
      Registration
      Services –
      Processing Felon
      Match Files
      Pursuant to 2018
      Constitutional
      Amendment 4
      (effective 6/1/19)
108   Exhibit 17: Bureau     DOSG-0000291-DOSG-
      of Voter               0000296
      Registration
      Services –
      Processing Felon
      Match Files
      Pursuant to 2018
      Constitutional
      Amendment 4
      (effective 8/9/19)
109   Exhibit 18: Voter
      Assistance Hotline
      Manual
110   Exhibit 19:            DOSG00000055-
      8/8/2019 Email         DOSG00000056
      Correspondence
      from Maria
      Matthews to
      Christie Fitz-
      Patrick Subject:
      Felon Match
                                   19
      Records/Registratio
      n 2019 –
      Component of
      SB7066
111   Exhibit 20:         DOSG00004953-
      8/7/2019 Email      DOSG00004958
      Correspondence
      from Maria
      Matthews to Janet
      Modrow and
      Amber Marconnet
      Subject: FW:
      Assignment:
      Legislative Request
      for Stats on Felon
      Component of SB
      7066
112   Exhibit 21: Florida
      Voter Registration
      Application – Part
      1
113   Defendant
      Secretary of State
      Laurel M. Lee’s
      Responses and
      Objections to
      Gruver Plaintiffs’
      First Set of
      Interrogatories
114   Election
      Administration
      2018 General
      Election Recap and
      Future (12/18)
115   Memorandum          DOSG-0000315-
                          DOSG0000316
116   4/9/19 Email from DOSG-0000297
      Maria Matthews to
      Toshia Brown
                                20
117 8/9/19 Email from     DOSG-0007581-DOSG-
    Maria Matthews to     0007586
    Janet Modrow,
    Toshia Brown,
    Amber Marconnet,
    Lavanya Acharya
118 2019 Agency           DOSMcC-0001026-
    Legislative Bill      DOSMcC0001031
    Analysis
119 3/22/19 Email from    DOSMcC-0000822
    Maria Matthews to
    Toshia Brown &
    Amber Marconnet
120 8/7/2019 Email        DOSG00007602-
    Correspondence        DOSG00007606
    from Maria
    Matthews to Amber
    Marconnet, Toshia
    Brown, and
    Lavanya Acharya
    Subject:
    Assignment:
    Legislative Request
    for Stats on Felon
    Component of SB
    7066
121 8/6/2019 Email        DOSG00007609-
    Correspondence        DOSG00007612
    from Maria
    Matthews to Janet
    Modrow Subject:
    Re: Legislative
    Request for Stats
    on Felon
    Component of SB
    7066



                                21
122 6/24/19 Email         DOSG-0004939-
    chain from Tammy DOSG0004942
    Jones to Maria
    Matthews
123 Maria Matthews,       Presentation Materials
    Presentation Before
    Restoration of
    Voting Rights
    Work Group-
    “Process for
    Identifying
    Potentially
    Ineligible
    Registered Voters
    for Reasons of a
    Felony
    Conviction,”
    including “8-19-19
    Binder Materials
124 Defendant Peter
    Antonacci, in His
    Official Capacity as
    Broward County
    Supervisor of
    Elections, Answers
    and Objections to
    Plaintiffs’ First Set
    of Interrogatories
125 Michael Bennett,
    Manatee County
    Supervisor of
    Election Notice of
    Filing Interrogatory
    Answers and
    Interrogatories
126 Defendant Miami-
    Dade Supervisor of
    Elections Christina
    White’s Answers to
                                  22
      Plaintiff’s First Set
      of Interrogatories
127   Miami-Dade              Exhibit A, Miami-Dade
      County Procedures       County Interrogatory
      For Incomplete or       Responses
      Denied Voter
      Registrations
128   Defendant, Bill
      Cowles, Orange
      County Supervisor
      of Elections’
      Response to Gruver
      Plaintiff’s First Set
      of Interrogatories
129   Ron Turner,
      Sarasota County
      Supervisor of
      Elections Verified
      Interrogatory
      Answers
130   Defendant, Leslie       Attachments A-F
      Rossway Swan,
      Supervisor of
      Elections for Indian
      River County’s
      Response to First
      Request for
      Production and
      Attachments A-F
131   Defendant, Leslie
      Rossway Swan,
      Supervisor of
      Elections for Indian
      River County’s
      Answers to
      Plaintiff’s First Set
      of Interrogatories
132   Response to
      Subpoena to
                                      23
    Produce
    Documents of
    Ronnie Russel,
    Duval County
    Clerk of Courts
133 Jeffrey R. Smith,     Attachments
    Clerk of Court,
    Indian River
    County’s Response
    to Subpoena to
    Produce
    Documents,
    Information or
    Objects and
    attachments
134 Response to           Attachments, specifically (1)
    Subpoena by the       Satisfaction of Judgment
    Honorable Gwen        Document, (2) Conversion
    Marshall, Clerk of    to Community Service
    the Circuit Court     Document, (3) FCC
    and Comptroller for   Advisory 19-052, with one
    Leon County and       document attached (4)
    attachments           FCCC Advisory 19-057 with
                          two documents attached, (5)
                          Amendment 4 Court Case
                          Information with one
                          document attached, (6) FW:
                          Restoration of Voting
                          Rights July 2, 2019 Email
                          with two attached
                          documents, (7) Restoration
                          of Voting Rights January 3,
                          2019 Email Document, (8)
                          30 day-Failure to Contact
                          notice, (9) Final – Motion
                          for Community Service _2,
                          (10) Proposed Order and
                          Motion – Broward, (11) Re:
                          A4 QRT Negotiation of
                                   24
                          Fines, (12)
                          19bull070_Attach_1_FACC
                          opinion on Amendment 4
                          issues, (13) Re: Draft
                          Motion/Order –
                          Amendment 4, (13)
                          Collections Procedures
135 Elizabeth Koh,        https://www.miamiherald.co
    “Here are the 12      m/news/politics-
    constitutional        government/state-
    amendments on         politics/article213043344.htm
    Florida’s 2018        l
    ballot and what
    they do,” The
    Miami Herald (Jun.
    14, 2018)
136 Samantha J. Gross     https://www.miamiherald.co
    & Elizabeth Koh,      m/news/politics-
    “What is              government/election/article21
    Amendment 4 on        9547680.html
    Florida ballot? It
    affects restoration
    of felons’ voting
    rights,” The Miami
    Herald (Oct. 5,
    2018)
137 Fla. Dept. of         http://www.dc.state.fl.us/pub/
    Corrections, 2017-    annual/1718/FDC_AR2017-
    2018 Annual           18.pdf
    Report
138 Kevin Morris,         https://bit.ly/2lYCZSA
    Thwarting
    Amendment 4,
    Brennan Center for
    Justice, May 9.
    2019
139 Tyler Kendall,        https://www.cbsnews.com/ne
    “Felons in Florida    ws/florida-felons-won-back-
    won back their        right-to-vote-new-bill-might-
                                   25
      right to vote. Now a   limit-who-can-cast-ballot-
      new bill might limit   2019-05-23/
      who can cast a
      ballot,” CBS News
      (May 23, 2019)
140   Signing Statement      https://www.flgov.com/wp-
      of Governor Ron        content/uploads/2019/06/6.28
      DeSantis for SB        2.pdf
      7066, Jun. 28, 2019
141   Notice of Removal      BC SOE000070-73
      Letter from 2019
142   Notice of Potential    BC SOE000080
      Ineligibility
143   Memorandum from        BC SOE000083
      Fla. State Ass’n of
      SOEs
144   3/22/19 Email from     Produced by Miami-Dade
      Roberto Rodriguez      SOE White in response to
      to Liliya Anismova     Gruver Plfs. RFP.
      Re: Amendment 4
      – Miami-Dade
      County
145   12/4/18 Email from     Produced by Miami-Dade
      Christina White to     SOE White in response to
      Michelle McClain,      Gruver Plfs. RFP.
      Vanessa Ramirez,
      and Angela Rivero,
      Re: Amendment 4.
146   7/3/19 Email from      Produced by Miami-Dade
      Elizabeth Prieto to    SOE White in response to
      Municipal Clerks       Gruver Plfs. RFP.
      Re: New Senate
      Bill 7066
147   Leon County SOE        Produced by Leon SOE
      Earley Notes from      Earley in response to Gruver
      FSASE Conference       Plfs. RFP
148   6/21/19 Email from     Produced by Leon SOE
      SOE Earley to          Earley in response to Gruver
      Amber Marconnet
                                      26
                            Plfs. RFP
                            (DivisionEmail_0624)
149 4/19/19 Email           Produced by Leon SOE
    Thread among            Earley in response to Gruver
    Leon SOE staff          Plfs RFP
                            (FeesandFinesCommunicatio
                            n)
150 Brief of the
    Sentencing Project,
    Hand v. Scott, No.
    18-11388, 2018
    WL 332853 (11th
    Cir. Jun. 28, 2018)
151 Erika L. Wood,          http://bit.ly/2kQ1Rfl.
    Florida: An Outlier
    in Denying Voting
    Rights, Brennan
    Center for Justice
    (2016)
152 Fla. Div. of            https://bit.ly/2kAuOff
    Elections
    Description and
    Summary of
    Amendment 4
153 Steven                  https://www.sun-
    Lemongello,             sentinel.com/news/politics/os-
    “Floridians will        florida-felon-voting-rights-
    vote this fall on       on-ballot-20180123-
    restoring voting        story.html
    rights to 1.5 million
    felons,” Florida
    Sun-Sentinel, Jan.
    23, 2018.
154 May 3, 2019             https://thefloridachannel.org/v
    Florida House of        ideos/5-3-19-house-session-
    Representatives         part-2/
    Session Part 2
155 Rebekah Diller,         https://bit.ly/2kMA1Az
    The Hidden Costs
                                     27
      of Florida’s
      Criminal Justice
      Fees, Brennan
      Center for Justice
      (2010)
156   Fla. Clerks &        https://bit.ly/2lYqg2h
      Comptrollers, 2018
      Annual
      Assessments and
      Collections Report
157   Alicia Bannon,       https://bit.ly/1PIAsD6
      Mitali Nagrecha, &
      Rebekah Diller,
      Criminal Justice
      Debt: A Barrier to
      Reentry, Brennan
      Center for Justice
      (2010)
158   Florida House of     https://www.myfloridahouse.
      Representatives      gov/VideoPlayer.aspx?eventI
      Hearing, April 23,   D=2443575804_ 2019041264
      2019
159   FIEC Workshop        https://thefloridachannel.org/v
      Video, October 17,   ideos/101716-financial-
      2019                 impact-estimating-
                           conference-principals-
                           workshop-voter-restoration-
                           amendment/

160 FDLE Information       http://www.fdle.state.fl.us/Cri
    on Obtaining           minal-History-
    Criminal History       Records/Obtaining-Criminal-
                           History-Information.aspx

161 Joint House            https://thefloridachannel.org/v
    Meeting of the         ideos/2-14-19-joint-house-
    Criminal Justice       meeting-of-the-criminal-
    Subcommittee, Feb.     justice-subcommittee-and-
    14, 2019               the-judiciary-committee/
                                    28
162 Christopher Uggen,    https://www.sentencingprojec
    Ryan Larson, &        t.org/publications/6-million-
    Sarah Shannon, 6      lost-voters-state-level-
    Million Lost          estimates-felony-
    Voters: State-Level   disenfranchisement-2016/
    Estimates of Felony
    Disenfranchisement
    , 2016, The
    Sentencing Project
    (Oct. 6, 2016)
163 Florida Senate        http://www.flsenate.gov/medi
    Hearing, May 2,       a/VideoPlayer?EventID=2443
    2019                  575804_2019051020&

164 Collateral            https://www.usccr.gov/pubs/2
    Consequences: The     019/06-13-Collateral-
    Crossroads of         Consequences.pdf
    Punishment,
    Redemption, and
    the Effects on
    Communities,
    United States
    Commission on
    Civil Rights (June
    2019)
165 Benjamin Wallace-     https://www.newyorker.com/
    Wells, Midterms       news/current/midterms-2018-
    2018: Restoring       restoring-voting-rights-to-ex-
    Voting Rights to      felons-is-a-rare-bipartisan-
    Ex-Felons Is a Rare   issue
    Bipartisan Issue,
    The New Yorker
    (Nov. 5, 2018)
166 Samantha J. Gross,    https://www.tampabay.com/fl
    Amendment 4:          orida-
    Voters approve        politics/buzz/2018/11/06/ame
    measure to restore    ndment-4-header/
    felons’ voting
                                   29
    rights, The Tampa
    Bay Times (Nov. 7,
    2018)
167 Steve Bousquet,       https://www.tampabay.com/fl
    Connie Humburg,       orida-
    & McKenna             politics/buzz/2018/11/02/ame
    Oxenden, What’s       ndment-4-democrats-and-
    riding on             blacks-more-likely-to-have-
    Amendment 4 and       lost-voting-rights-than-
    voting rights for     republicans-and-whites/
    convicted felons,
    The Tampa Bay
    Times (Nov. 2,
    2018)
168 Dr. Robert Watson,    https://www.fox4now.com/ne
    Your guide to         ws/political/your-guide-to-
    Florida’s             florida-s-constitutional-
    constitutional        amendments-in-plain-english
    amendments in
    plain English, Fox
    4 (Oct. 5, 2018)
169 Excel Sheet           Produced by SOS as Ex. 3 to
    Showing Total         Interrogatory Responses
    Numbers of Voters
    Removed from
    Rolls for reason of
    felony conviction
    without restoration
    from July 1-August
    7, 2019 by County


  Date: September 16, 2019




                                  30
Respectfully submitted,

/s/ Leah C. Aden
Leah C. Aden*                            Julie A. Ebenstein
John S. Cusick*                          Fla. Bar No. 91033
NAACP Legal Defense and                  R. Orion Danjuma*
Educational Fund, Inc.                   Jonathan S. Topaz*
40 Rector Street, 5th Floor              Dale E. Ho**
New York, NY 10006                       American Civil Liberties Union
(212) 965-2200                           Foundation, Inc.
laden@naacpldf.org                       125 Broad Street, 18th Floor
jcusick@naacpldf.org                     New York, NY 10004
                                         Tel: (212) 284-7332
Wendy Weiser                             Fax: (212) 549-2654
Myrna Pérez                              jebenstein@aclu.org
Sean Morales-Doyle*                      odanjuma@aclu.org
Eliza Sweren-Becker*                     jtopaz@aclu.org
Brennan Center for Justice at NYU        dho@aclu.org
School of Law
120 Broadway, Suite 1750                 Daniel Tilley
New York, NY 10271                       Fla. Bar No. 102882
(646) 292-8310                           Anton Marino**
wendy.weiser@nyu.edu                     American Civil Liberties Union of
myrna.perez@nyu.edu                      Florida
sean.morales-doyle@nyu.edu               4343 West Flagler St., Suite 400
eliza.sweren-becker@nyu.edu              Miami, FL 33134
                                         Tel: (786) 363-2714
                                         dtilley@aclufl.org
Jimmy Midyette                           amarino@aclufl.org
Fla. Bar No. 0495859
American Civil Liberties Union           Counsel for Gruver Plaintiffs
Foundation of Florida
118 W. Adams Street, Suite 510
Jacksonville, FL 32202
Tel: 904-353-8097
jmidyette@aclufl.org


                                    31
/s/ Nancy G. Abudu                           /s/ Danielle M. Lang
Nancy G. Abudu (Fla. Bar No.                 Daniel M. Lang*
111881)                                      Mark P. Gaber*
Caren E. Short*                              Molly E. Danahy*
Southern Poverty Law Center                  Jonathan M. Diaz*
P.O. Box 1287                                Blair Bowie*
Decatur, Ga 30031-1287                       Campaign Legal Center
Tel: 404-521-6700                            1101 14th Street, Ste. 400
Fax: 404-221-5857                            Washington, DC 20005
nancy.abudu@Splcenter.org                    (202) 736-2200
caren.short@Splcenter.org                    dlang@campaignlegal.org
                                             mgaber@campaignlegal.org
Counsel for Plaintiffs Rosemary              mdanahy@campaignlegal.org
Osborne McCoy & Sheila Singleton             jdiaz@campaignlegal.org
                                             bbowie@campaignlegal.org
/s/ Michael A. Steinberg
Michael A. Steinberg                         Chad W. Dunn (Fla. Bar No. 119137)
Fla. Bar No. 340065                          Brazil & Dunn 1200 Brickell Ave,
4925 Independence Pkwy, Suite 195            Ste. 1950
Tampa, Fl 33634                              Miami, FL 33131
Tel: (813) 221-1300                          (305) 783-2190
frosty28@aol.com                             chad@brazilanddunn.com

Counsel for Plaintiffs Kelvin Leon          Counsel for Raysor Plaintiffs
Jones & Luis A. Mendez
                              * Admitted Pro Hac Vice
                     ** Pro Hac Vice applications forthcoming




                                        32
                          CERTIFICATE OF SERVICE

      I hereby certify that on September 16, 2019, I served a true and correct copy

of the foregoing document via electronic notice by the CM/ECF system on all

counsel or parties of record.


                                             /s/ Leah C. Aden
                                             Leah C. Aden

                                             Counsel for Gruver Plaintiffs




                                        33
